DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 has been entered.
 
Examiner’s Notes
Examiner notes that any objections and/or rejections recited in the previous office action and not repeated herein are withdrawn. 

Claim Interpretation
Claim 1 recites the transitional phrase “having.” “Transitional phrases such as "having" must be interpreted in light of the specification to determine whether open or closed claim language is intended. See, e.g., Lampi Corp. v. American Power Products Inc., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000)” see MPEP 2111.03, IV. For purposes of examination, the transitional phrase “having” is interpreted as being open due to claim 1 reciting “five or more layers.”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (JPH 091713A, herein machine translation is used for all citations) in view of Kismarton (US 20160009368 A1) and Verpoest (WO 2015098470 A1, US 20170028689 A1 used for all citations as an English language equivalent) as evidenced by Maddah (Polypropylene as a promising Plastic: A review, 2016, American Journal of Polymer Science, Pages 1-11 (Year: 2016)).
Regarding claim 1, Masuda teaches a laminate having a laminated structure of five layers wherein each layer is a resin (matrix) impregnated fiber reinforced composition layer (Masuda, Par. 0001, 0022-0029), wherein the resin in all the resin impregnated fiber reinforced composition layers is a thermoplastic (polypropylene) resin (Masuda, Par. 0029), where it is well known in that art that polypropylene resins have a melting temperature of 130°C to 171°C as evidenced by Maddah (Maddah, Page 3), which lies within the claimed range of 50 to 300°C, and therefore satisfies the claimed range, see MPEP 2131.03. Masuda further teaches that the laminate has a laminated structure with a plurality of unit layers each having five layers wherein the layers are stacked on one another (Masuda, Par. 0022-0029).
Masuda does not teach that the fibers are oriented unidirectionally or that the angles of the orientation axes of the layers satisfy the following relationship (α-1) layer: 0°, (β-1) layer: 28° to 42°, (γ-1) layer: 83° to 97°, (δ-1) layer: -28° to -24°, (ε-1) -2° to 2°.
Kismarton teaches a laminate having a laminated structure of five or more layers (two α layers, two β layers, and a γ layer) wherein each layer is a resin impregnated fiber reinforced composition layer in which fibers are oriented unidirectionally (Kismarton, Par. 0020-0026, 0038, Fig. 1a and 1b). Kismarton further teaches wherein the laminate has a laminated structure with a plurality of unit layers each having five layers (two α layers, two β layers, and a γ layer) wherein the layers are parallel to one another (Kismarton, Par. 0020-0026, 0042, 0046, 0049, Fig. 1a, 1b, and 6). Kismarton further teaches wherein the layers are each a resin impregnated fiber reinforced composition in which fibers are oriented unidirectionally (Kismarton, Par. 0020-0021, and 0038). Kismarton further teaches wherein the orientation axes of the layers satisfy the following relationship: (α-1): 0° (+α), (β-1): 15°-35° (+β), (γ-1): 90° (+γ), (δ-1): (-15°)-(-35°) (-β), (ε-1): 0° (-α) (Kismarton, Par. 0023-0026). Kismarton’s (α-1), (γ-1), and (ε-1) layer angles of 0°, 90°, and 0° lie within the claimed ranges of 0°, 83°-97°, and (-2°)-2° respectively, and therefore satisfy the claimed ranges, see MPEP 2131.03. Kismarton’s (β-1) and (δ-1) layer angles of 15°-35° and (-15°)-(-35°) overlap the claimed ranges of 28°-42° and (-28°)-(-42°) respectively, and therefore establish a prima facie case of obviousness over the claimed ranges, see MPEP 2144.05, I.
Since both Masuda and Kismarton are analogous art as they both teach a laminate having a laminate structure of 5 layers wherein each layer is a resin impregnated fiber reinforced composition layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Kismarton to orient the fibers of Masuda unidirectionally and create the layers of Masuda to have an orientation axis that satisfies the relationship of Kismarton. This would allow for improved lengthwise strength, transverse strength, bearing strength, and stiffness of the laminate structure (Kismarton, Par. 0022-0026).
Regarding claim 3, modified Masuda teaches that the orientation axes of the layers satisfy the following relationship: (α-1): 0° (+α), (β-1) 15°-35° (+β), (γ-1) 90° (+γ), (δ-1): (-15°)-(-35°) (-β), (ε-1): 0° (-α) (Kismarton, Par. 0023-0026). Modified Masuda’s (α-1), (γ-1), and (ε-1) layer angles of 0°, 90°, and 0° lie within the claimed ranges of 0°, 85°-95°, and (-2°)-2° respectively, and therefore satisfy the claimed ranges, see MPEP 2131.03. Modified Masuda’s (β-1) and (δ-1) layer angles of 15°-35° and (-15°)-(-35°) overlap the claimed ranges of 30°-40° and (-30°)-(-40°) respectively, and therefore establish a prima facie case of obviousness over the claimed ranges, see MPEP 2144.05, I.
Regarding claim 4, modified Masuda teaches that the angles of orientation of the (β-1) and (δ-1) layers are 15°-35° (+β) and (-15°)-(-35°) (-β) respectively, (Kismarton, Par. 0024). This results in a difference between the absolute value of the angles of orientation of the layers of 0° to 20°, which overlaps the claimed range of 8° or less, and therefore establishes a prima facie case of obviousness over the claimed ranges, see MPEP 2144.05, I.
Regarding claim 5, modified Masuda teaches that the fiber in all the resin impregnated fiber reinforced composition layer is a carbon fiber (Masuda, Par. 0029).
Regarding claim 6, modified Masuda teaches that the resin in all the resin impregnated fiber reinforced composition layer is a propylene-based polymer (Masuda, Par. 0029).

Response to Arguments
Applicant’s remarks and amendments filed 11/05/2021 have been fully considered.
Applicant first argues that Kismarton does not teach and in fact teaches away from using a thermoplastic resin. This is found moot for the following reasons:
A new grounds of rejection has been stated above. The new grounds of rejection now relies upon Masuda as the primary reference, which specifically teaches a thermoplastic (polypropylene) resin as stated above (Masuda, Par. 0029). While Kismarton is still used in the rejection above, Kismarton is only used as a secondary teaching reference. Kismarton is not used to teach the use of a thermoplastic resin and is instead relied upon to teach the specific orientation of the fibers and the layers of Masuda as stated above.
Secondly, Applicant argues that Kismarton in view of Verpoest does not teach a press sheet as claimed. This is not found persuasive for the following reasons:
As stated above, a new grounds of rejection has been made above that now relies upon the primary reference Masuda in view of Kismarton and Verpoest
Masuda in view of Kismarton teaches the invention as claimed as stated above for claim 1. While Masuda in view of Kismarton does not specifically disclose a press sheet, Verpoest is then used to teach forming the laminate of Masuda in view of Kismarton into a press sheet. Nothing taught by Masuda would dissuade one of ordinary skill in the art from utilizing a thermoplastic resin or forming a press sheet as stated above.
Verpoest teaches a press sheet formed from a plurality of layers comprising a polypropylene resin impregnated carbon fiber reinforced composition. Verpoest then teaches that it’s method of forming the press sheet has increased continuous productivity by shortening the molding cycle. While Verpoest also teaches that this method is superior than other molded structures, this still provides motivation for forming a press sheet using the method of Verpoest. Therefore, Verpoest provides motivation for the combination as stated in the grounds of rejection above.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Verpoest teaches that it would have been obvious to one of ordinary skill in the art to create Masuda's laminate into a press sheet as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/JAMES C YAGER/Primary Examiner, Art Unit 1782